ACCEPTED
                                                                                                     03-14-00693-CV
                                                                                                            4528820
                                                                                            THIRD COURT OF APPEALS
                                                                                306 WEST BROADWAY A    VENUETEXAS
                                                                                                      AUSTIN,
                                                                                   FORT WORTH, T3/17/2015
                                                                                                  EXAS  76104
                                                                                                   JEFFREY
                                                                                                          1:05:57 PM
                                                                                                             D. KYLE
                                                                         817.332.8505 MAIN/817.332.8548 FAXCLERK
                                                                                           LABORCOUNSEL.NET
                                           March 17, 2015
                                                                                   RECEIVED IN
                                                                              3rd COURT OF APPEALS
Jeffrey D. Kyle, Clerk                                                            AUSTIN, TEXAS
Court of Appeals                                                              3/17/2015 1:05:57 PM
Third District of Texas                                                         JEFFREY D. KYLE
Post Office Box 12547                                                                 Clerk
August, Texas 78711


        RE:    Court of Appeals Number: 03-14-00693-CV
               Trial Court Case Number: C2014-0928A

        Style: City of New Braunfels; Jan Kotylo, in her official capacity; Pat Clifton, in his
               official capacity; and Fritz Welsch, in his official capacity v. Joseph Tovar


Dear Mr. Kyle:

         On behalf of the City of New Braunfels, Jan Kotylo, Pat Clifton and Fritz Welsch, in their
official capacities, please find enclosed three (3) copies of the Brief of Appellants, as well as three
(3) copies of the Appellants’ Reply Brief to Brief of Appellee. This matter is set for argument on
April 22, 2015 at 1:30 P.M.

       As always, should you have any questions concerning this matter, please do not hesitate to
contact my office.


                                                       Very truly,

                                                       /s/ Bettye Lynn

                                                       Bettye Lynn
                                                       Lynn@laborcounsel.net
                                                       Direct Dial: 817.332.8504


BL/jc

Electronically Serve:
Mr. Chad Hyde, TMPA
6200 La Calma Drive, Suite 200
Austin, Texas 78752
Chad.Hyde@tmpa.org

Original Documents Sent Via Federal Express, Express Overnight